

116 HR 1415 IH: To designate the Federal Building and United States Courthouse located at 401 Southeast 1st Avenue, Gainesville, Florida, as the “Maurice M. Paul Federal Building and United States Courthouse”.
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1415IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Yoho (for himself, Mr. Diaz-Balart, Mrs. Murphy, Mr. Rutherford, Mr. Gaetz, and Mr. Posey) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the Federal Building and United States Courthouse located at 401 Southeast 1st Avenue,
			 Gainesville, Florida, as the Maurice M. Paul Federal Building and United States Courthouse.
	
 1.DesignationThe Federal Building and United States Courthouse located at 401 Southeast 1st Avenue, Gainesville, Florida, shall be known and designated as the Maurice M. Paul Federal Building and United States Courthouse.
 2.ReferenceAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal Building and United States Courthouse referred to in section 1 shall be deemed to be a reference to the Maurice M. Paul Federal Building and United States Courthouse.
		